Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 1 of 42




          EXHIBIT 2
               Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 2 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 11:20 AM                                                   INDEX NO. 154006/2021
NYSCEF DOC. NO. 1                                                                            RECEIVED NYSCEF: 04/26/2021



          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          ----------------------------------------------------------------------X

          ALAN MARK WEINTRAUB
                                                               Plaintiff,
                                                                                      VERIFIED COMPLAINT

                                                                                      Index No.
                  -against-


          JP MORGAN CHASE BANK, N.A.
                                                                Defendant.
          ------------------------------------------------------------------------X



                  Plaintiff, Alan Mark Weintraub, by and through his undersigned attorney, files this

          complaint, and sues the defendant, JPMorgan Chase Bank, N.A. (“JP Morgan”), and states:

                                                                   I

                                             INTRODUCTORY STATEMENT

                  1. The matter results from the separation (wrongful termination, age discrimination,

          improper denial of annual bonus, improper withholding of stock options and severance pay) of

          Plaintiff’s employment with the Defendant. The Plaintiff was improperly and illegally terminated

          without justification from his position of 14 years as a senior executive, and Defendant

          improperly withheld previously earned severance pay, bonus pay and stock options from

          Plaintiff, upon his separation.

                  2. Although Plaintiff was employed by Defendant for 14 years (from 2006 to 2020) in a

          senior executive position, he was summarily terminated without explanation, and was denied the

          standard severance benefits including bonus, severance pay and vested stock options. Such

          termination, in essence, has destroyed his career and made it impossible for him to obtain

          comparable alternative employment as well as devasted him and his family financially, Plaintiff

          seeks appropriate compensation for his losses.
                                                                  1

                                                              3 of 13
              Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 3 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 11:20 AM                                              INDEX NO. 154006/2021
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 04/26/2021


                                                         II

                                           JURISDICTION AND VENUE

                 3. This is a civil action brought pursuant to New York law, for facts concerning the

          action, all taken in New York.

                 4. The Plaintiff, at all times material hereto, was and is a resident of New York County,

          New York, and, therefore, venue is proper in this Court.

                 5. The Defendant in addition, conducts business in New York County, and, its agent for

          service of process, CT Corporation System, is also in New York County. Defendant is, therefore,

          being served, through its agent, in New York County.

                 6. Venue is, therefore, proper in New York County. Plaintiff demands a jury trial

          pursuant to Section 4102 of the New York Civil Practice Rules.

                                                         III

                                                  THE PARTIES

                 7. The Plaintiff was employed by Defendant, JP Morgan Chase Bank, NA (hereinafter

          “JP Morgan”) from March 22, 2006 through August, 2020.

                                                         IV

                                           STATEMENT OF THE FACTS

                 8. Plaintiff is 63 years old and is an attorney in good standing in New York State and has

          been since 1983.

                 9. Plaintiff graduated The George Washington University Law School in 1982 in the top

          5% of his class and was a member of the Order of the Coif.

                 10. Plaintiff received a Masters of Law in Taxation (LL.M.) from New York University

          School of Law in 1983.

                 11. Plaintiff began working as an Estate Officer in the Estate Settlement Department in

          New York City (the “Department”) at JP Morgan in New York City on March 22, 2006 and at

                                                          2

                                                      4 of 13
               Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 4 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 11:20 AM                                                   INDEX NO. 154006/2021
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 04/26/2021


          the time of his termination in August, 2020 was an Executive Director earning approximately

          $220,000 per year in salary and received benefits (401(k) match, pension plan contributions and

          subsidized health benefits) valued at approximately $30,000 per year. His aggregate

          compensation at the time of his termination was approximately $250,000 per annum.

                  12.      At the time of Plaintiff’s termination, there were 5 Estate Officers in the

          Department, including Plaintiff. Other than Plaintiff, all the other Estate Officers in the

          Department were in their 30s and 40s.

                  13. Plaintiff’s role as an Estate Officer was highly specialized and not easily transferrable

          to other jobs.

                  14. At the time of hire in 2006, Plaintiff was guaranteed by the Managing Director who

          hired him, Daniel Scavone, that an annual bonus would be part of his annual salary and would be

          paid in January of each year and Plaintiff received said guaranteed bonus each year in January

          from 2007 thru 2018.

                  15. Plaintiff’s annual bonus amounted to a significant portion of his annual

          compensation; Plaintiff’s last bonus for the year ended 2018, which was paid in January, 2019,

          was approximately $62,000. His entire salary (ex-benefits) including said bonus, was

          approximately $215,000. Thus, his bonus accounted for approximately 30% of his entire salary.

                  16.      Plaintiff regularly received among the highest possible annual reviews and was

          regularly one of the Department’s best performers.

                  17.      Plaintiff regularly handled the Department’s most complex and largest estates, as

          he was the most experienced and the most senior member of the Department.

                  18.      Upon information and belief, in 2019, the cases which Plaintiff was lead Estate

          Officer accounted for approximately 20% of revenue generated by the entire Estates Settlement

          Group nationally, which had approximately 40 other Estate Officers, including the Estate

          Officers in the Department.

                                                              3

                                                          5 of 13
               Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 5 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 11:20 AM                                                 INDEX NO. 154006/2021
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 04/26/2021


                 19. Upon information and belief, in or around March, 2019, the Department began

          looking for an additional Estate Officer for the Department, to bring the total to 6 Estate Officers.

                 20.     In May or June of 2019, Thomas Martyn, National Head of the Estates Settlement

          Group left JP Morgan. At about this time, Plaintiff applied to Adam Clark, National Head of

          Trusts and Estates, to be Team Lead for his Department. Although Plaintiff seemed to be the

          logical choice for Team Lead, the position went to a much younger woman (approximately 37

          years old) who was not an attorney and only had approximately 5 years of estate settlement

          experience; in contrast, Plaintiff was an experienced trusts and estates attorney with almost 40

          years of trusts and estates experience and in addition to working at JP Morgan since 2006, had

          previously worked at some of New York City’s largest and most prestigious law firms.

                 21. On November 27, 2019, Plaintiff received a call from JP Morgan Assistant General

          Counsel, Cecilia Cohen. Ms. Cohen informed Plaintiff that that the Defendant was informed of

          the issuance of a search warrant issued by the Manhattan District Attorney on the Plaintiff’s

          home residence. Plaintiff informed Ms. Cohen that he was shocked to have his home searched

          and was extremely upset that this had happened as there may have been an investigation of an

          acquaintance. Plaintiff denied having engaged in any criminal activity. Despite Plaintiff’s

          assertions and without ever bringing Plaintiff into the office to explain his side of the story, he

          was immediately placed on paid leave which had the effect of terminating his ability to function.

          At no time was he given any explanation for this constructive firing or given an opportunity to

          find out the basis for this action. He never had an opportunity to explain or refute Defendant’s

          concerns that would justify this precipitous action.

                 23. On January 6, 2020, Plaintiff was placed on unpaid leave. At this point, Plaintiff

          asked Manny Siaw, a Human Resources (“HR”) representative employed by the Defendant about

          his annual bonus which was to be paid in less than 3 weeks and his stock options which were



                                                            4

                                                        6 of 13
              Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 6 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 11:20 AM                                                INDEX NO. 154006/2021
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 04/26/2021


          granted in 2017 and 2018 and were to vest in just 7 days (on January 13, 2020). Plaintiff was

          informed such bonus and stock options would not be released.

                 24. While on unpaid leave, but still technically employed by JP Morgan, several business

          associates and friends called Plaintiff at his business number and were told by his co-worker,

          Barbara Pearson, that he was no longer working there, which caused Plaintiff embarrassment,

          loss of reputation in the legal community and emotional distress to him and his family.

                 25. Plaintiff was terminated in August, 2020. Plaintiff was given no written or oral

          reason why he was terminated, although he requested such explanation. At this point, Plaintiff

          asked HR about his severance pay, and was told he would not receive any because his position

          was not being eliminated, which is not the case.

                 26. As of April 5, 2021, Defendant has still not returned Plaintiff’s personal belongings

          which he accumulated over his 14-year career at JP Morgan, including family photographs,

          personal files, loose coins, personal postage stamps, personal tax information and other property,

          even though Plaintiff has not been in the office since November 27, 2019 and has requested the

          same from HR.

                 27. Plaintiff has not been able to secure regular employment since his termination and has

          suffered severe economic and emotional harm.

                                                             V

                                               CLAIMS FOR RELIEF

                                                       COUNT I

                          WRONGFUL DENIAL OFPLAINTIFF’S SEVERANCE PAY

          28. Plaintiff repeats and realleges each and every fact set forth in the preceding Paragraphs of the

          Complaint as though each were fully set forth here at Length.




                                                             5

                                                       7 of 13
               Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 7 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 11:20 AM                                                    INDEX NO. 154006/2021
NYSCEF DOC. NO. 1                                                                           RECEIVED NYSCEF: 04/26/2021


                  29. Plaintiff brings this claim for declaratory relief, pursuant to NY CPLR § 3001 (and

          accompanying documents).

                  30. At all times material hereto, Plaintiff accumulated separation pay, based upon

          Defendant’s calculations.

                  31. Based on the terms of the JP Morgan Severance Plan (the “Severance Plan”), a copy

          of which is attached, Plaintiff was entitled to 42 weeks of severance pay entitling him to

          approximately $140,000, which has not been issued to him.(See., Exhibit A).

                  32. The Department currently has 5 Estate Officers, and until January, 2021, had only 4

          Estate Officers. It is clear that Plaintiff’s position was not replaced, thus entitling Plaintiff to

          severance pay pursuant to the Severance Plan        .

                  33. Consistent with the statutory authorization, this matter is and may be filed, despite the

          other causes of action contained in this complaint.

                                                        COUNT II

                                          WRONGFUL DENIAL OF BONUS

                  34. Plaintiff repeats and realleges each and every fact set forth in the preceding

          Paragraphs of the Complaint as though each were fully set forth here at Length.

                  35. At all times material hereto, Plaintiff received regular bonuses in the years prior to

          2019. For the year, 2019, however, Plaintiff received no bonus.

                  36. Plaintiff was to receive a bonus of approximately $65,000 in January, 2020, which

          was authorized in November, 2019.

                  37. Consistent with the statutory authorization, this matter is and may be filed, despite the

          other causes of action contained in this complaint.

                  38. As an employee of JP Morgan in 2019, the Plaintiff’s claim, therefore, presents a

          justiciable issue, for which a declaratory remedy may be made under the said statute.



                                                              6

                                                         8 of 13
               Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 8 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 11:20 AM                                                 INDEX NO. 154006/2021
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 04/26/2021


                 39. Plaintiff has made claims to the Defendant for amounts due and owing to him for his

          bonus for the year, 2019.

                 40. Such claims include demands for said funds by Plaintiff’s counsel, and undersigned

          attorney in this matter. Copies of the said attorney’s letters are made an exhibit to this

          Complaint.(See., Exhibit C).

                 41. As of the filing of this Complaint, the Defendant has not tendered payment on the

          account.

                 42. Plaintiff, therefore demands the monies owed to him.

                                                      COUNT III

                              WRONGFUL DENIAL OF LTIP - STOCK OPTIONS

                 43. Plaintiff repeats and realleges each and every fact set forth in the preceding

          Paragraphs of the Complaint as though each were fully set forth here at Length.

                 44. Plaintiff was part of the LTIP-Stock Options Plan (the “LTIP Plan”) of JP Morgan, a

          copy of which is attached. (See., Exhibit B).

                 45. Under the LTIP Plan, Plaintiff was to receive 58 shares of JP Morgan stock on the

          vesting date, January 13,2020.

                 46. Section 4.2 of the LTIP Plan specifically states that an employee is entitled to have

          his shares vest if he is employed on such vesting date

                 47. Plaintiff was clearly still employed on said vesting date, January 13, 2020.

                 48. Plaintiff was never given a reason or explanation as to why he did not receive said 58

          shares of JP Morgan, nor does any satisfactory explanation seem possible

                 49. Consistent with the statutory authorization, this matter is and may be filed, despite the

          other causes of action contained in this complaint.

                 50. As a former member of the LTIP-Options program, the Plaintiff’s claim, therefore,

          presents a justiciable issue, for which a declaratory remedy may be made under the statute.

                                                            7

                                                        9 of 13
               Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 9 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 11:20 AM                                                 INDEX NO. 154006/2021
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 04/26/2021


                 51. Such claims include demands for said funds by Plaintiff’s counsel, and undersigned

          attorney in this matter. Copies of the said attorney’s letters are made an exhibit to this

          Complaint.(See., Exhibit C).

                 52. As of the filing of this Complaint, the Defendant has neither denied nor objected to

          said account stated, but also, has not tendered payment on the account.

                 53. Plaintiff therefore demands monies owed to him.

                                                      COUNT IV

               WRONGFUL TERMINATION RESULTING IN LOST WAGES, EMOTIONAL
                          DISTRESS AND REPUTATIONAL DAMAGE


                 54. Plaintiff repeats and realleges each and every fact set forth in the preceding

          Paragraphs of the Complaint as though each were fully set forth here at Length.

                 55. Plaintiff planned on working at JP Morgan until his 72nd birthday and his early

          dismissal has resulted in loss wages of approximately $2,500,000.00.

                 56. Due to Plaintiff’s early dismissal without any justification or any opportunity to refute
          any allegations made about his conduct or involvement, he has been unable to secure
          employment, mainly due to the reputational damage said dismissal caused.

                 57. Plaintiff has experienced extreme emotional distress due to his early dismissal, and

          has sought professional help to help him deal with the fallout and is currently taking medication

          for anxiety.

                                                       COUNT V

                        AGE DISCRIMINATION IN VIOLATION OF THE AGE IN
                     DISCRIMINATION IN EMPLOYMENT ACT (ADEA0 29 USC 621)


                 58. The foregoing paragraphs are realleged and incorporated by reference herein.

                 59. The Defendant’s conduct as alleged above constitutes discrimination based on Age

          discrimination in violation of ADEA and New York Law.


                                                            8

                                                       10 of 13
              Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 10 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 11:20 AM                                                    INDEX NO. 154006/2021
NYSCEF DOC. NO. 1                                                                           RECEIVED NYSCEF: 04/26/2021


                60. The Department consisted of only employees in their 30s and 40s, except for Plaintiff
          who was 63 years old.

                  61. The Plaintiff was overlooked for promotion and then fired based on his age in
          violation of New York and Federal law.

                 62. Since the Defendant did not provide Plaintiff with any reason for his firing, it can
          only be assumed that the Defendant had discriminatory animus.

                                                            VI

                                                    JURY DEMAND

                 63. Plaintiff seeks a trial by jury of all issues triable as a matter of right by a jury.

                                                            VII

                                               PRAYER FOR RELIEF

                 WHEREFORE, Plaintiff, Alan Mark Weintraub, through counsel, demands judgment

          against Defendant, for monies owed to him in an amount for past, present and future losses in

          the amount of Two Million Five Hundred Thousand ($2,500,000.00) Dollars, plus post-judgment

          interest, and demands declaratory relief in the form of a judgment declaring that the said

          categories, LTIP-Stock Options, 2019 bonus, and severance pay, are justiciable, and meritorious,

          demands an accounting, demands attorney’s fees for any amounts for which a statutory award is

          permitted, demands costs, and demands such further relief, including equitable relief, as this

          Court may deem just and proper, including punitive damages.


          Dated: April 26, 2021

                                                                  Respectfully submitted,
                                                                  ______________________________
                                                                  James S. Kaplan, Esq.
                                                                  Greenberg & Kaplan, L.L.P.
                                                                  Counsel for Plaintiff
                                                                  390 5th Avenue, Suite 900
                                                                  New York, NY 10018
                                                                  646-383-3688
                                                                  james@greenberg-kaplan.com



                                                             9

                                                        11 of 13
            Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 11 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 11:20 AM                     INDEX NO. 154006/2021
NYSCEF DOC. NO. 1                                              RECEIVED NYSCEF: 04/26/2021




                                        12 of 13
              Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 12 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 11:20 AM                                                      INDEX NO. 154006/2021
NYSCEF DOC. NO. 1                                                                               RECEIVED NYSCEF: 04/26/2021



          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          ----------------------------------------------------------------------
          ALAN MARK WEINTRAUB
                                                                                   PART 130 CERTIFICATION
                                                                 Plaintiff,
                                                                                         Index No.

          -against-

          JP MORGAN CHASE BANK, N.A.
                                                                  Defendant.
           --------------------------------------------------------------------------X
          I, James S. Kaplan, Esq. of Greenberg and Kaplan, LLP hereby certify that all of the papers that I
          have served, filed or submitted to the court in this Supreme Court Proceeding are not frivolous as
          defined in subsection (c) of Section 130-1.1 of the Rules of the Chief Administrator of the Courts.


             Dated: New York, New
              York April 26, 2021
                                                                                   GREENBERG AND KAPLAN, LLP

                                                                                   By:________________________
                                                                                   James S. Kaplan, Esq.
                                                                                   Attorneys for Plaintiff
                                                                                   390 Fifth Avenue, Suite 900
                                                                                   New York, NY 10018




                                                             13 of 13
                Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 13 of 42




FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                           INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                    RECEIVED NYSCEF: 04/26/2021




                    EXHIBIT A
                Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 14 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                                                INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                                      RECEIVED NYSCEF: 04/26/2021




          Summary Plan Description for the JPMorgan
          Chase U.S. Severance Pay Plan
          Effective 5/29/2018
          Questions?
          If you have general questions about eligibility for severance pay or related benefits, please contact accessHR at
          1-877-JPMChase
          1-877-576-2427
          Quick Path: Enter your Standard ID or Social Security number; press 1; enter your PIN; press 1
          If calling from outside the United States:
          1-212-552-5100
          Service Representatives are available from 8 a.m. to 8:30 p.m., Eastern Time, Monday through Friday except certain
          U.S. holidays
          If you have other questions regarding the U.S. Severance Pay Plan, please contact Global People Support.




                                                                    1
                Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 15 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                                              INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                                    RECEIVED NYSCEF: 04/26/2021




          Summary Plan Description for the JPMorgan
          Chase U.S. Severance Pay Plan
          At JPMorgan Chase, we value our employees and the contributions they make to
          our business. And we strive to help our employees find opportunities to make
          meaningful contributions — either in their current jobs or elsewhere in the
          Company.
          However, there may be circumstances when that’s not possible, and, for business
          reasons, JPMorgan Chase needs to end an employee’s employment in instances
          such as:
           Elimination of a position;
           Sale or closing of all or part of a business unit; or
           Relocation of the Company location where the employee’s position is based.
          In these circumstances, the JPMorgan Chase U.S. Severance Pay Plan (the “Plan”)
          may provide pay to help the employee manage his or her finances while looking
          for new work. Under the Plan, it’s discretionary whether severance is provided.
          This summary will provide you with a better understanding of how the Severance
          Pay Plan works, including how and when severance is paid.


          This Is Your Summary Plan Description and Plan Document
          This version of the JPMorgan Chase U.S. Severance Pay Plan summary plan description has been provided as of
          May 29, 2018, and is intended to provide you with an overview of the Plan as of that date. This summary plan
          description also constitutes the Plan document for the JPMorgan Chase U.S. Severance Pay Plan. The terms of the
          JPMorgan Chase U.S. Severance Pay Plan as described in this summary plan description are effective as of May 29,
          2018 with respect to written notices of job elimination under the Plan dated on or after May 29, 2018. With respect
          to such notices, it supersedes the U.S. Severance Pay Plan Summary Plan Description and Plan document as in
          effect immediately prior to May 29, 2018. JPMorgan Chase & Co. expressly reserves the right to amend, modify,
          reduce, change, or terminate its benefits and plans at any time. The Plan does not create a contract or guarantee of
          employment between JPMorgan Chase and any individual. JPMorgan Chase or you may terminate the employment
          relationship at any time.




                                                                 2
                   Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 16 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                                                                                                 INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                                                                                  RECEIVED NYSCEF: 04/26/2021




          Table of Contents                                                                                                                                                             Page
          Important Terms .........................................................................................................................................................4
          Some Quick Facts ........................................................................................................................................................6
          How the Severance Pay Plan Works ..........................................................................................................................7
            Eligibility .................................................................................................................................................................7
            The Amount of Severance Pay.................................................................................................................................8
            Severance Payment ..................................................................................................................................................9
            Repayment of Severance Pay ...................................................................................................................................9
            Loss of Severance Pay ........................................................................................................................................... 10
            Applying for a Position With the Company ........................................................................................................... 10
            Obtaining a Position With the Company ............................................................................................................... 11
            Beneficiary ............................................................................................................................................................. 11
            Claiming Severance Pay ........................................................................................................................................ 11
            Plan Administration ............................................................................................................................................... 13
            Plan Documents Control ........................................................................................................................................ 13
            Right to Amend or Terminate ................................................................................................................................ 13
          General Plan Information ......................................................................................................................................... 14
          Your Rights Under ERISA ....................................................................................................................................... 15
            Enforce Your Rights .............................................................................................................................................. 15
            Assistance with Your Questions ............................................................................................................................ 15




                                                                                             3
                Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 17 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                                           INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                                 RECEIVED NYSCEF: 04/26/2021



       Important Terms
       As you read this summary of the JPMorgan Chase U.S. Severance Pay Plan, you’ll come across some important terms
       related to the Plan. To help you better understand the Plan, some of those important terms are defined here.
       Term                      Definition
       Alternative               As determined in the sole discretion of the Plan Administrator, another position with the Company,
       Employment                that generally provides base pay that is comparable to base pay for your current position after
                                 considering market conditions and the market value of the current position, and is within a
                                 reasonable commuting distance (generally within 50 miles) from the Company location (i.e.,
                                 JPMorgan Chase location) where your current position is based.
       Company                   JPMorgan Chase & Co., a Delaware corporation, as well as its subsidiaries and affiliates that
                                 participate in the Plan.
       Consolidated Omnibus      A federal law that allows you and/or your covered dependents to continue medical, dental, vision
       Budget Reconciliation     and health care spending account coverage on an after-tax basis under certain circumstances if
       Act of 1985 as amended    coverage would otherwise have ended.
       (COBRA)
       Continuous Service        An uninterrupted period of service with the Company from the most recent date of hire until your
       (for purposes of the      employment with the Company terminates. A partial year of service of 183 days or more is
       Severance Pay Plan)       considered a year of Continuous Service for purposes of calculating severance pay. Continuous
                                 Service includes service with “heritage” organizations (including certain predecessors of the
                                 Company) as follows:
                                    For Heritage JPMorgan Chase employees who were employed by the Company as of June
                                     30, 2005: Continuous Service as of June 30, 2005 includes uninterrupted service with
                                     JPMorgan Chase including uninterrupted service with heritage organizations (including
                                     immediate predecessors). Breaks in employment of more than six months for employees who
                                     were rehired before July 1, 2005 are considered to be interruptions of Continuous Service. In
                                     that case, the employee’s rehire date designates the start of Continuous Service.
                                    For Heritage Bank One employees who were employed by the Company as of June 30,
                                     2005: Continuous Service as of June 30, 2005 will be determined by the Bank One Service
                                     Date (as documented in official company records).
                                 For individuals who are re-employed by the Company on or after July 1, 2005 with a break in
                                 employment ending on or after July 1, 2005 of 12 months or less, Continuous Service will be
                                 considered uninterrupted; the period of the break in employment counts toward Continuous Service.
                                 For individuals who are re-employed by the Company on or after July 1, 2005 with a break in
                                 employment that exceeds 12 months, the rehire date will be used to measure the start of Continuous
                                 Service.
                                    For Heritage Bear Stearns employees who were employed by the Company as of August
                                     31, 2008: Continuous Service as of August 31, 2008 will be determined by the Bear Stearns
                                     Service Date (as documented in official company records).
                                    For Heritage Bear Stearns employees re-employed on or after September 1, 2008:
                                      For individuals who are re-employed by JPMorgan Chase on or after September 1, 2008,
                                         with a break in employment of 12 months or less, ending on or after September 1, 2008,
                                         Continuous Service will be considered uninterrupted; the period of the break in
                                         employment counts toward Continuous Service.
                                         For individuals who are re-employed by JPMorgan Chase on or after September 1, 2008
                                          with a break in employment that exceeds 12 months, the rehire date will be used to
                                          measure the start of Continuous Service.
                                    For Heritage WaMu employees who were employed by the Company as of June 30, 2009:
                                     Continuous Service as of June 30, 2009 will be determined by the applicable WaMu hire date
                                     or rehire date (per heritage WaMu guidelines and as documented in official company records).
                                    For Heritage WaMu employees re-employed on or after July 1, 2009:
                                      For individuals who are re-employed by JPMorgan Chase on or after July 1, 2009, with a
                                         break in employment of 12 months or less, ending on or after July 1, 2009, Continuous


                                                                 4
               Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 18 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                                            INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                                  RECEIVED NYSCEF: 04/26/2021


       Term                    Definition
                                        Service will be considered uninterrupted; the period of the break in employment counts
                                        toward Continuous Service.
                                       For individuals who are re-employed by JPMorgan Chase on or after July 1, 2009 with a
                                        break in employment that exceeds 12 months, the rehire date will be used to measure the
                                        start of Continuous Service.
                               Service performed either as a temporary employee (through a temporary agency) or under a
                               contract, agreement or arrangement that purports to treat an individual as an independent contractor,
                               or the employee of a leasing organization, agency or other similar entity, will not be counted under
                               the Plan, even if the individual is subsequently determined (by judicial action or otherwise) to have
                               been a common law employee of the Company at the time the service was performed and even if
                               the individual subsequently becomes an eligible employee under the Plan.
                               Service with a company at the time of its acquisition by the Company will count toward Continuous
                               Service if so provided under the terms of the applicable purchase agreement.
       Eligible Compensation      For salaried employees, your weekly base salary, including any applicable shift differential and
       for the Severance Pay       language differential, but excluding all bonuses, commissions, overtime, and other forms of
       Plan                        special or incentive remuneration. This amount is multiplied by 52 to determine your annual
                                   eligible compensation.
                                  Note: Compensation greater than $400,000 per year is disregarded for purposes of determining
                                   Eligible Compensation.
                                  For hourly-paid employees, your hourly rate of pay times your regularly-scheduled weekly
                                   hours, including any applicable shift differential and language differential, but excluding all
                                   bonuses, commissions, overtime, and other forms of special or incentive remuneration. This
                                   amount is multiplied by 52 to determine your annual eligible compensation.
                                  If you are a commissioned employee without a base salary, please refer to your Benefits Pay
                                   Notice that sets forth the amount, if any, of eligible compensation recognized under the Plan.
       Notice Date             The date that you are provided notice in writing under the Plan that your employment with the
                               Company is ending for reasons specified under the Plan, and that you will be eligible to receive
                               severance pay, subject to the Company’s receipt of an executed Release Agreement. The Notice
                               Date is generally 45 calendar days prior to your termination date, unless state or federal law requires
                               a longer “notice period” or the Company determines that it is appropriate to extend the timeframe in
                               a manner consistent with Section 409A of the Internal Revenue Code. Employees are generally
                               required to work during the notice period. Depending upon the needs of your business, you may be
                               given a portion of your notice period as "non-working," meaning you would not be required to
                               perform work. Any period of non-working notice will reduce the severance paid to the employee by
                               a correlating amount.
                               If you accept a job outside of the Company during this 45-day period, the business needs of your
                               area do not otherwise require you to work through your termination date, and you are not covered
                               by any other agreement regarding your departure date, you would be paid up to your last day
                               worked, the official 45-day notice would end (i.e., you would not be paid the remainder of the
                               notice period), and you would receive your severance payment, provided you have executed and not
                               revoked the Release Agreement.
       Other Employer          Any entity that assumes operations or functions formerly carried out by the Company, any entity to
                               which the Company has outsourced any of its functions or sold any of its assets or operations or any
                               entity that offers you employment at the request of or pursuant to an agreement or arrangement with
                               the Company.
       Release Agreement       A written agreement in a form designated by the Company pursuant to which, among other
                               obligations, you release the Company from any claims that you might have against it arising out of
                               the employment relationship.




                                                                5
                Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 19 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                                             INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                                  RECEIVED NYSCEF: 04/26/2021



       Some Quick Facts
       Discretionary Plan         The Plan is a voluntary arrangement sponsored by the Company. The Company is not
                                  required by law to provide severance or a severance pay plan, and the Plan Administrator
                                  retains full and sole discretion to determine eligibility and the amount of severance pay, as
                                  well as to interpret the Plan.
       Severance Pay              Your severance pay amount is equal to a number of weeks of Eligible Compensation based
                                  on years of Continuous Service (please see the chart in “The Amount of Severance Pay” on
                                  page 8).
       Form of Severance          You will receive a single lump sum payment of your severance pay through payroll
       Payment                    following your termination date.
       Other Terminations         The Plan does not provide severance pay: (i) for voluntary terminations; (ii) for involuntary
                                  terminations resulting from unsatisfactory performance, Code of Conduct violations, policy
                                  violations, attendance, or lateness; (iii) if the Release Agreement is not executed; or (iv) for
                                  any reasons other than those identified in the Plan.
       Sale of Business Unit or   The Plan is intended to provide severance pay in the event of an involuntary job loss. If
       Transfer                   you’re offered continued employment with the purchaser of your business unit or an Other
                                  Employer with which the Company has made employment arrangements, you are not
                                  eligible for severance pay, unless the Company issues you a written notice of job
                                  elimination and you meet the other eligibility requirements of the Plan.
       Changes in Termination     The Company may, in writing, reschedule or rescind your termination date. If your
       Date                       termination date is rescheduled, you will be expected to work until your job activities end
                                  or until a mutually agreed upon date. (You may be permitted to accelerate your termination
                                  date if you have received a notice letter, you must commence an external job prior to your
                                  termination date, and your manager determines that the needs of the business area do not
                                  otherwise require you to work through your termination date.) If you have already executed
                                  a Release Agreement, you may be required to execute another Release Agreement prior to
                                  your newly-scheduled termination date. If your termination date is rescinded, you will not
                                  be considered to have lost your job and you will not be eligible for severance pay under the
                                  Plan.




                                                                6
                 Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 20 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                                                 INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                                       RECEIVED NYSCEF: 04/26/2021



       How the Severance Pay Plan Works
       The current general guidelines for the Plan are described below.



       Eligibility
       The following criteria are currently used to determine eligibility under the Plan. You are eligible to receive severance pay if
       you are a full-time or part-time employee who is regularly scheduled to work 20 hours or more a week and who is:
        on a U.S. payroll of the Company or a U.S. expat (if not on the U.S. payroll of the Company); and
        subject to FICA withholding on compensation paid by the Company (unless a U.S. expat); and
        not employed in one of a limited number of positions that is ineligible for severance pay as determined by the line of
         business; and
        In active status, not on a leave of absence*; and
        Not covered under another severance arrangement or under a collective bargaining agreement (whether or not you
         receive severance pay under that arrangement or agreement); and
        Involuntarily terminated by the Company and you receive written notice of job elimination due to any of the following
         reasons (and you are not offered Alternative Employment with the Company. Please see the definition of “Alternative
         Employment” on page 4):
             Elimination of your position;
             Sale or closing of all or part of your business unit; or
             Relocation of your position to a site that is more than a reasonable commuting distance (as determined by the
              Company in its sole discretion, but generally more than 50 miles) from the Company location (i.e., JPMorgan
              Chase location) where your current position is based.
       *(Employees who are performing some service for the Company while receiving long-term disability benefits are not
       considered to be in active status under the Plan.)
       If you meet all of the above requirements, you will be eligible for severance pay under the Plan only if you’re notified by
       the Company in writing that you’re eligible for severance pay as a result of your termination and you timely execute and
       return, and do not revoke, the Release Agreement in the form presented to you by the Company.
       Please Note: Any individual performing services either as a temporary employee or under a contract, agreement or
       arrangement that purports to treat him or her as an independent contractor, or the employee of a leasing organization,
       agency or other similar entity, even if he or she is subsequently determined (by judicial action or otherwise) to have instead
       been a common law employee of the Company, is not eligible to participate in the Plan. Also, employees regularly
       scheduled to work fewer than 20 hours per week, interns, and occasional/seasonal employees are not eligible to participate
       in the Plan.
       In accordance with the JPMorgan Chase Flight Duty Policy and notwithstanding any other provision of the Plan, JPMorgan
       Chase pilots who have not transferred to a non-flight position within the Company by their 65th birthday will be
       involuntarily terminated by the Company and eligible for severance pay under the Plan, subject to their timely execution
       and return of a Release Agreement in the form presented by the Company.
       The Company’s decisions about whether to involuntarily terminate an employee or to issue a notice of job elimination are
       within the Company’s sole discretion and are not subject to review under the Plan or by the Plan Administrator.




                                                                         7
                Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 21 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                                                INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                                      RECEIVED NYSCEF: 04/26/2021


       The Amount of Severance Pay
       If you are eligible for severance pay hereunder, the Plan provides a number of weeks of severance pay calculated based
       upon your Eligible Compensation and years of Continuous Service as of your termination date. The following chart shows
       the number of weeks of severance pay available to eligible employees based upon their years of Continuous Service, unless
       they are eligible for severance pay described under an Exhibit to the Plan. The Company may add or remove such Exhibits
       to the Plan from time to time, and such Exhibits shall be part of the Plan. The provisions of an Exhibit supersede the
       provisions of the Plan to the extent necessary to eliminate inconsistencies between the Plan and such Exhibit. (Please see
       the definitions of “Eligible Compensation for the Severance Pay Plan” and “Notice Date” on page 5.)
       For purposes of calculating severance pay under the following chart:
              After you complete one year of Continuous Service, a partial year of service of 183 days or more is treated as an
               additional year of service for purposes of calculating severance pay (for example: one year and 184 days = two
               years).
              Part-time employees regularly scheduled to work 20 hours or more per week on their Notice Date will receive
               severance at their part-time rate of pay, even if they were formerly full-time employees. In addition, if your
               scheduled-hours status (e.g., full-time/part-time status) changes after you receive written notice of job elimination
               but before your termination date, your severance will be based on the scheduled-hours status that you held at the
               time you received written notice.
              Eligible employees in sales positions who do not have a base salary should refer to their Benefits Pay Notice that
               sets forth the amount, if any, of eligible compensation recognized under the Plan.
              The charts summarize the amount of severance pay depending on whether your Eligible Compensation is less than
               $150,000 per year, or if your Eligible Compensation is $150,000 or more per year. Note: Compensation greater
               than $400,000 per year is disregarded for purposes of determining Eligible Compensation.
              If you receive non-working notice, the number of weeks of severance pay you receive will be reduced by the
               number of weeks of non-working notice you receive.


                                (Eligible Compensation of Less than $150,000/Year)

                    Years of                                                  Years of
                    Service             Weeks of Severance                    Service          Weeks of Severance

                     <1 - 1                         4                           11                        25
                        2                           4                           12                        28
                        3                           7                           13                        31
                        4                           8                           14                        34
                        5                          10                           15                        37

                        6                          12                           16                        40
                        7                          14                           17                        43
                        8                          16                           18                        46
                        9                          19                           19                        49
                       10                          22                     20 or more                      52




                                                                    8
                Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 22 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                                                INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                                      RECEIVED NYSCEF: 04/26/2021


                                  (Eligible Compensation of $150,000 or More/Year)

                    Years of                                               Years of
                    Service             Weeks of Severance                 Service            Weeks of Severance

                     <1 - 1                        16                         11                        33
                        2                          16                         12                        36
                        3                          16                         13                        39
                        4                          16                         14                        42
                        5                          16                         15                        45

                        6                          18                         16                        48
                        7                          21                         17                        49
                        8                          24                         18                        50
                        9                          27                         19                        51
                       10                          30                    20 or more                     52

       Please Note: A partial year of service of 183 days or more is considered a year of service for purposes of calculating
       severance.
       Severance pay that would otherwise be payable under this schedule shall be reduced or eliminated to the extent necessary to
       avoid liability under Section 280G of the Internal Revenue Code.



       Severance Payment
       If you have met the requirements to be eligible for severance, you will receive a single lump sum payment of your
       severance pay through payroll following your termination date. No payment will be made unless you sign and return the
       Release Agreement within 45 days. Payment will be made within two regularly-scheduled pay periods after your
       termination date (and contingent upon the receipt of your signed Release Agreement).

       Depending upon the needs of your business, you may be required to work during the notice period or be placed in an
       “on call” status and be required to perform transitional work when asked. This “on call” status is considered to be a
       working notice period during which time you may be expected to perform job duties. Alternatively, you may be given a
       portion of your notice period as "non-working," meaning you would not be required to perform work. Any period of non-
       working notice will reduce the severance paid to you by a correlating amount.

       For example: You receive written notification of job elimination on May 1 (with a termination date of June 14). Based on
       your Continuous Service, you are eligible to receive 10 weeks of severance. Your manager places you on a nonworking
       notice period from May 15 through June 14. Since the 10 weeks of severance pay is offset by the nonworking notice period
       (i.e., approximately four weeks nonworking in this example), you would be eligible for approximately six weeks of
       severance pay to be paid in a lump sum following your termination date.

       Severance pay will be reduced by any amount owed by you to the Company and all lawful withholdings. Please Note: For
       information related to continuation of health care benefits (i.e., medical, dental, vision,) under the Consolidated Omnibus
       Budget Reconciliation Act (COBRA), please see the As You Leave Guide or As You Retire Guide. The Guides are
       available on me@jpmc > Health and Life > Leaving the company> As You Leave Guide or As You Retire Guide.



       Repayment of Severance Pay
       In the event that you secure another position with the Company after your employment has terminated, you must repay the
       “unused” portion of your severance prior to being re-employed. For example, an employee who received 16 weeks of
       severance in a lump sum and was reinstated 12 weeks after termination would have to repay four weeks of severance at the
       time of re-employment. If that same employee were re-employed after 16 weeks, then no repayment would be required.

                                                                     9
                 Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 23 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                                                    INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                                         RECEIVED NYSCEF: 04/26/2021




       Important Information
       In addition to the details already provided, here’s some other important Plan information you should be aware of.



       Leave Status
       You are not eligible for severance pay while you are on a leave of absence or if you are receiving long-term disability
       (LTD) benefits under a Company-sponsored plan.
       If your position is selected for job elimination while you are on a leave of absence (and you meet all other severance
       eligibility requirements), you are generally eligible to receive severance if you are able to return to work within the
       maximum amount of leave time permitted (i.e., Short-Term Disability Leave, Parental Leave, Personal Leave-Unpaid,
       Family and Medical Leave, Military Leave, or job-protected time off under another JPMorgan Chase policy, such as the
       Accommodating Disabilities and Temporary Work Restrictions Policy).
       If you did not receive a Notice Letter before your leave of absence commenced, and you are released to return to work
       following long-term disability (LTD) or you exhaust LTD benefits, you are not eligible for severance. Employees who are
       performing some services for the Company while receiving partial LTD benefits are considered to be on leave and are not
       eligible for severance pay.
       If you receive a Notice Letter and then begin a leave of absence, the Notice Period will continue during your leave of
       absence. If your approved leave of absence extends longer than the Notice Period, your termination will occur at the
       conclusion of your approved leave of absence and you will receive severance if you have executed the Release Agreement.



       Loss of Severance Pay
       Even if you receive a written notice that you will be eligible to receive severance pay, you will not receive severance pay if
       any of the following apply:
        You obtain a position with the Company before your termination date (and you remain in the position beyond 90 days,
         as explained in the Obtaining a Position With the Company section on page 11);
        Your job performance falls below acceptable levels or the Company determines that you have violated the Code of
         Conduct or engaged in misbehavior before your termination date;
        You resign before your termination date (Note: You may be permitted to accelerate your termination date if you have
         received a notice letter, you must commence an external job prior to your termination date, and your manager
         determines that the needs of the business area do not otherwise require you to work through your termination date.); or
        You fail to timely execute and return, or you revoke the Release Agreement.
       Even if your severance pay has been paid, if the Company determines that you engaged in misconduct while you were
       employed by the Company, or if you solicit customers or employees of the Company during a period in which you are
       restricted from doing so, or if you violate the Company’s Code of Conduct, you will be required to repay to the Company
       any severance pay that has been paid prior to the determination by the Company.



       Applying for a Position With the Company
       If you apply for a position with the Company and you later determine that you do not want to pursue the position, you
       should withdraw your application or interest in the position as soon as possible. If you withdraw your application or
       interest in the position, or if you are offered the position and decline it, you will continue to be eligible for severance pay
       and related benefits (provided you continue to meet all other necessary requirements).




                                                                      10
                Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 24 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                                                 INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                                       RECEIVED NYSCEF: 04/26/2021


       Obtaining a Position With the Company
       Prior to Termination of your Employment:
       If you receive a Notice Letter and subsequently accept another position with the Company prior to the termination of your
       employment, there is a 90-day period of time for you and your manager to determine whether the position is a good fit.
       The Notice Period runs concurrently with this 90-day timeframe. If within 90 days of your placement in the new position,
       you or your manager determines that the position is not suitable, you are eligible to receive the severance outlined in your
       Notice Letter, provided you execute another Release Agreement at the end of the placement and you terminate employment
       with the Company. If you begin a leave of absence during the 90-day period, the 90-day period will be suspended at the
       beginning of the leave and will resume upon your return to work.
       After Termination of your Employment:
       If you receive a Notice Letter and subsequently accept another position with the Company after your employment has
       terminated (but within the number of Severance weeks for which you have been paid), you must repay any “unused”
       portion of severance prior to being re-employed. (Refer to “Repayment of Severance Pay” on page 9). If within 90 days of
       placement in the new position, you or your manager determines that the position is not suitable, you are eligible to receive
       any remaining severance balance and resume any other severance-related benefits and services for the balance of the
       applicable period, provided you execute another Release Agreement at the end of the placement and you terminate
       employment with the Company.
       Please Note:
               The 90-day period described above does not apply if business needs change resulting in reversal of the job
                elimination and you are instead offered Alternative Employment with the Company. Please see the definition of
                “Alternative Employment” on page 4.
               For each job elimination, there is generally one 90-day period permitted per employee.



       Beneficiary
       In the event of the death of an individual for whom severance is payable under the Plan, any unpaid severance will be paid
       to the beneficiary named for the individual’s basic life insurance. If no beneficiary had been named for basic life insurance,
       the payment will be made to the individual’s estate. If the employee did not execute the Release Agreement before his or
       her death, the employee’s beneficiary or estate will be required to do so in order to receive severance pay under the Plan.



       Claiming Severance Pay
       You do not have to apply for severance pay. You will be advised personally in writing that you will be eligible to receive
       severance pay under the Plan. The Plan Administrator has delegated to Corporate Employee Relations Americas the
       authority to decide initial claims under the Plan. If you do not receive a job elimination notice and believe that you are
       entitled to severance pay under the Plan, or if you dispute the amount of severance pay you receive, you may write to
       Corporate Employee Relations at:
       JPMorgan Chase
       Corporate Employee Relations
       28 Liberty Street, Floor 22
       Mail Code: NY1-A302
       New York, NY 10005-1401
       Personal and Confidential

       Or email: corporate.er.mailbox@jpmchase.com




                                                                    11
                 Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 25 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                                                  INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                                        RECEIVED NYSCEF: 04/26/2021


       Your written claim must be received within 60 days after the event giving rise to the claim. Any written claims received
       more than 60 days after the event giving rise to the claim will be denied. You should include a statement of the facts and the
       reason why you believe that you are entitled to severance pay. Corporate Employee Relations will respond in writing within
       60 days of receiving your written claim for severance pay. Corporate Employee Relations is allowed to take an extension to
       notify you of a denial of severance pay, if necessary. If Corporate Employee Relations needs additional time to review your
       claim, you will be notified in writing of the extension, and given an explanation of the reason for the extension and the date
       that you can expect a decision on your claim for severance pay.

       If your initial claim for severance pay is denied, you will be provided with an explanation of the denial, which will include
       the following:
          The specific reason(s) for the denial;
           References to the specific Plan provisions on which the denial is based;
          A description of any additional material or information needed to process your claim and an explanation of why the
           material or information is necessary; and
          A description of the Plan’s appeal procedures and time limits, including a statement of your right to bring a civil action
           under ERISA after, and if, your appeal is denied.
       If your initial claim for severance pay is denied, you – or your authorized representative – may appeal the decision in
       writing to the Plan Administrator at:
       JPMorgan Chase Severance Pay Plan Administrator
       JPMorgan Chase & Co.
       28 Liberty Street
       22nd Floor, Mail Code NY1-A302
       New York, NY 10005-1401
       Personal and Confidential


       You have 60 days to appeal a claim for severance pay that is denied under the Plan. In your appeal, you have the right to:
          Submit written comments, documents, records, and other information relating to your claim;
          Request, free of charge, reasonable access to, and copies of, all documents, records, and other information that:
           -    Was relied upon in denying the severance pay;
           -    Was submitted, considered, or generated in the course of denying the severance pay regardless of whether it was
                relied on in making the decision; and
           -    Demonstrates compliance with the administrative processes and safeguards required in denying the severance pay.
          A review of your claim that takes into account all comments, documents, records, and other information submitted or
           considered in the initial decision to deny the severance pay.
       The Plan Administrator will respond within 60 days of receiving your written appeal. The Plan Administrator is allowed to
       take an extension of an additional 60 days to notify you of a denial of severance pay, if necessary. If an extension is
       necessary, you will be notified before the end of the original notification period. This notification will include the reason(s)
       for the extension and the date you can expect to receive a decision on your appeal for the denied severance pay.
       If your appeal for severance pay is denied, the Plan Administrator will provide an explanation for the denial, which will
       include the following:
          The specific reason for the denial;
          References to the specific Plan provisions on which the denial is based;
          A description of any additional material or information needed to process your appeal and an explanation of why the
           material or information is necessary;
          A statement that you’re entitled to receive, upon request and free of charge, reasonable access to, and copies of, all
           documents, records, and other information relevant to your claim; and
          A statement of your right to bring a civil action under ERISA.


                                                                     12
                Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 26 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                                                 INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                                       RECEIVED NYSCEF: 04/26/2021


       If you bring a civil action under ERISA, you must commence the action within one year of the denial of your appeal
       for severance pay, regardless of any state or federal statutes relating to limitations of actions.
       If your claim or appeal is approved, you will still be required to sign a Release Agreement and meet all other eligibility
       requirements of the Plan in order to receive severance pay.



       Plan Administration
       The Plan Administrator has full, sole and absolute discretion to interpret and administer the Plan, including, but not limited
       to determining whether an eligible termination has occurred, whether the circumstances of any particular separation makes
       payment of severance pay under the Plan appropriate, the amount of severance pay, and the form of the Release Agreement
       to be signed by the participating employees. The Plan Administrator may delegate this authority, in its sole discretion. The
       decisions of the Plan Administrator or its delegates shall be final and binding on all employees.



       Plan Documents Control
       Only the official Plan documents are used to determine severance pay eligibility or resolve claims disputes. Payments
       granted under the Severance Pay Plan cannot be assigned. You have the right to request and receive copies of the
       controlling Plan documents from Corporate Employee Relations. This summary plan description also constitutes the Plan
       document for the JPMorgan Chase U.S. Severance Pay Plan.



       Right to Amend or Terminate
       JPMorgan Chase reserves the right to amend, modify, reduce severance pay under, or terminate any provision(s) of the Plan
       at any time by act of the Plan Administrator. The Company may also terminate the Plan at any time.




                                                                     13
                Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 27 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                                            INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                                 RECEIVED NYSCEF: 04/26/2021



       General Plan Information
       Plan Sponsor           JPMorgan Chase Bank, National Association
                              28 Liberty Street, Floor 22
                              Mail Code: NY1-A302
                              New York, NY 10005-1401
                              Personal and Confidential

       Plan Year              January 1 – December 31

       Plan Administrator     JPMorgan Chase Severance Pay Plan Administrator
                              JPMorgan Chase & Co.
                              28 Liberty Street
                              22nd Floor, Mail Code NY1-A302
                              New York, NY 10005-1401
                              Personal and Confidential

       Fiduciaries            About Plan Fiduciaries
                              The Plan “fiduciary” is the individual or organization responsible for Plan administration, claims
                              administration, and managing Plan assets. The Plan fiduciary has a duty to administer the Plan
                              prudently and in the best interest of all Plan members and beneficiaries.

                              Prudent Actions by Plan Fiduciaries
                              In addition to establishing the rights of Plan participants, ERISA imposes duties upon the people
                              who are responsible for the operation of the Plan. Certain individuals who are responsible for the
                              plans are called “fiduciaries,” and they have a duty to administer the Plan prudently and in the
                              interest of you, other Plan participants, and beneficiaries. While participation in the Plan does
                              not guarantee your right to continued employment, no one — including your employer or any
                              other person — may terminate you or otherwise discriminate against you in any way to prevent
                              you from obtaining your severance pay or exercising your rights under ERISA.

       Agent for Service of   Legal Papers Served
       Legal Process          JPMorgan Chase & Co.
                              4 Chase Metrotech Center
                              Floor 18
                              Mail Code: NY1-C312
                              Brooklyn, NY, 11245-0001
                              Service of legal process may also be made upon a Plan trustee or the Plan Administrator.

       Employer Identification XX-XXXXXXX
       Number

       Plan Number            512




                                                               14
                 Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 28 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                                                   INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                                         RECEIVED NYSCEF: 04/26/2021



       Your Rights Under ERISA
       The Employee Retirement Income Security Act of 1974 (ERISA) gives you certain rights and protections while you are a
       participant in the Plan. It is highly unlikely you will need to exercise these rights, but it is important that you be aware of
       what they are. ERISA provides that all Plan participants are entitled to:
        Examine, without charge, at the office of the Plan Administrator, all Plan documents including insurance contracts and
         copies of all documents filed by the Plans with the U.S. Department of Labor, such as detailed annual reports (Form
         5500 Series).
        Obtain, upon written request to the Plan Administrator, copies of all Plan documents and other Plan information (e.g.,
         insurance contracts, Form 5500 Series, and updated summary plan descriptions). The Plan Administrator may charge
         you a reasonable amount for the copies.
        Receive a summary of the Plan’s annual financial reports. (The Plan Administrator is required by law to furnish each
         participant with a copy of such reports.)



       Enforce Your Rights
       If your claim for severance pay is denied or ignored, in whole or in part, you have the right to know why this was done, to
       obtain copies of documents relating to the decision free of charge, and to appeal any denial, all within certain time
       schedules.
       Under ERISA, there are steps you can take to enforce the above rights. For instance:
        If you request a copy of the Plan documents or the latest annual report from the Plan Administrator and do not receive it
         within 30 days, you may file suit in a U.S. federal court. In such a case, the court may require the Plan Administrator to
         provide the information and pay up to $110 a day until you receive the materials, unless they were not sent because of
         reasons beyond the control of the Plan Administrator.
        If it should happen that the Plan fiduciaries misuse Plan money, or if you are discriminated against for asserting your
         rights, you may seek assistance from the U.S. Department of Labor, or you may file suit in a U.S. federal court. The
         court will decide who should pay court costs and legal fees. If you are successful, the court may order the person you
         have sued to pay these costs and fees. If you lose, the court may order you to pay these costs and fees, for example, if it
         finds your claim to be frivolous.



       Assistance with Your Questions
       If you have any questions about the JPMorgan Chase Severance Plan, you should contact the Plan Administrator at the
       address shown in “Plan Administrator” on page 13. If you have any questions about this statement or about your rights
       under ERISA, you should contact the nearest Regional Office of the Employee Benefits Security Administration, U.S.
       Department of Labor, listed in your telephone directory, or:

                Division of Technical Assistance and Inquiries
                Employee Benefits Security Administration
                U.S. Department of Labor
                200 Constitution Avenue, N.W.
                Washington, D.C. 20210

       You may also obtain certain publications about your rights and responsibilities under ERISA by calling the publications
       hotline of the Employee Benefits Security Administration or by visiting www.dol.gov/ebsa via the Internet.




                                                                      15
              Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 29 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                        INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                 RECEIVED NYSCEF: 04/26/2021




                    EXHIBIT B
               Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 30 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                             INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                    RECEIVED NYSCEF: 04/26/2021




                                                Final Document



                                           JPMorgan Chase & Co.
                     PERFORMANCE-BASED INCENTIVE COMPENSATION PLAN
                            Effective as of January 1, 2006 (as amended)


                                                     SECTION 1

                                                   PREAMBLE

                 The purpose of the Performance-Based Incentive Compensation Plan (“Plan”) is to
          provide a program that aligns annual performance-based incentive compensation awards levels
          to the performance of Eligible Employees during such period, taking into account the
          performance of JPMorgan Chase & Co., the Participating Company, the Business Unit
          employing the Eligible Employee and the Eligible Employee. It is designed to attract,
          motivate and retain those individuals employed by JPMorgan Chase & Co. and its Subsidiaries
          with an opportunity to receive performance-based incentive compensation described in the
          Plan. In order to realize these objectives, Stock-Based Awards are intended to further motivate
          the individual to remain in the employ of the Participating Company for future years.

                 Nothing in this Plan shall be construed to alter the at-will employment relationship
         between the Employees and any Participating Company. The provisions of this Plan reflect the
         policies of the Participating Companies in providing performance-based incentive compensation
         years prior to the effective date.

                 Further, this Plan is intended to be a performance-based compensation plan within the
         meaning of Section 409A of the Internal Revenue Code and Treasury regulations promulgated
         thereunder. By way of further clarification, Section 4.3 off the Plan is intended to satisfy the
         final Treasury regulations dealing with subjective performance criteria.

                                                     SECTION 2

                                                  DEFINITIONS

                 The following terms shall have the meaning set forth below, unless a different meaning is
         plainly required by the context.

          (a) “Award” shall mean an amount of performance-based incentive compensation determined
          under the Plan, which may be paid in the form of cash, restricted stock units, options, stock
          appreciation rights or such other form of compensation as JPMorgan Chase may specify.

          (b) “Award Agreement” shall mean a document provided to a recipient of an Award that
          evidences the grant of a Stock-Based Award or another form of compensation awarded under
          the Plan and specifies the terms and conditions of such award.

          (c) “Business Unit” shall mean a division, department or a function of a Participating Company.
                Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 31 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                              INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                       RECEIVED NYSCEF: 04/26/2021




                                                                                                           2

          (d) “Effective Date” shall mean January 1, 2006. This Plan shall be effective for the 2006
          Performance Year and thereafter.

          (e) “Eligible Employee” shall mean an Employee described in Section 4.2.

          (f) “Employee” shall mean any person employed by a Participating Company, whether or not an
          Eligible Employee. An individual is not an Employee for purposes of this Plan if (i) his/her
          compensation is paid solely in the form of a commission or fee under contract, (ii) he/she is
          classified by the Participating Company as an independent contractor or agent, (iii) he/she is
          classified by the Participating Company as an employee of an independent contractor or agent,
          or (iv) he/she is classified by the Participating Company as any status other than that of a
          common law employee of the Participating Company, regardless of whether such individual
          (whether or not described in (i), (ii) or (iii) above) is subsequently determined to be a common
          law employee of a Participating Company as the result of administrative agency or judicial
          proceeding.

          (g) “JPMorgan Chase” shall mean JPMorgan Chase & Co. or any successor thereto.

          (h) “Participating Companies” or “Company” shall mean JPMorgan Chase and/or any
          Subsidiary which, with the consent of the JPMorgan Chase, participates in the Plan.

          (i) “Payment Date” shall have the meaning ascribed to it in Section 5.2(a).

          (j) “Performance Year” shall mean the calendar year unless JPMorgan Chase designates a
          different period.

          (k) “Plan” shall mean this JPMorgan Chase & Co. Performance-Based Incentive Compensation
          Plan. Participating Companies and Business Units may refer to the Plan with reference to their
          internal business names, such as the Investment Bank Incentive Compensation Plan.

          (l) “Stock-Based Awards” shall have the meaning set forth in the JPMorgan Chase & Co. 2005
          Long Term Incentive Plan or successor plan.

          (m) “Subsidiary” shall mean any corporate entity in which JPMorgan Chase owns directly or
          indirectly eighty percent or more of the outstanding stock.

          (n) “162(m) Plan” shall mean the Key Executive Performance Plan of JPMorgan Chase & Co., a
          performance-based plan adopted to satisfy the requirements of Section 162(m) of the Code.

                                                     SECTION 3

                                               ADMINISTRATION

                The Plan shall be administered by JPMorgan Chase which shall have the authority to

                    •   determine whether performance-based incentive compensation funding shall be
                        established for any particular Performance Year;

                    •   select Eligible Employees who may be granted Awards;

                    •   determine
               Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 32 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                              INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                     RECEIVED NYSCEF: 04/26/2021




                                                                                                             3

                            o individual performance criteria applicable to an Eligible Employee;

                            o whether the individual performance criteria have been satisfied;

                     •    determine the terms and conditions of Awards and the Award Agreement,
                         including the amount of any Award;

                     •   interpret the provisions of the Plan and the Award Agreements;

                     •   establish, amend, and rescind any rules and regulations relating to the Plan; and

                     •   make all other determinations necessary or advisable for the administration of the
                         Plan.

          JPMorgan Chase may also correct any defect, supply any omission, and reconcile any
          inconsistency in the Plan or in any Award, or between the Plan and any Award Agreement, in
          the manner and to the extent it shall deem desirable to effectuate the purposes of the Plan.
          JPMorgan Chase may delegate its authority and responsibilities under the Plan to any person or
          persons or committee in its discretion, including Business Units or Participating Companies.
          The determinations and actions of the JPMorgan Chase or its delegate in the administration of
          the Plan shall be final, conclusive and binding on all parties.



                                                     SECTION 4

                    PERFORMANCE-BASED COMPENSATION ORGANIZATIONAL AND
                         INDIVIDUAL CRITERIA; FUNDING; PARTICIPATION

                 4.1    Establishment of Incentive Funding. The funding of the annual performance-
          based incentive compensation under this Plan is discretionary, subject to the determination of
          the Compensation and Management Development Committee of the Board of Directors of
          JPMorgan Chase (or any successor committee); provided that the funding for any Eligible
          Employee covered by the 162(m) plan shall be based on that plan. A Business Unit or
          Participating Company is not required to make individual Awards equal to the incentive
          funding available for a particular year.

                4.2      Participation in the Plan. JPMorgan Chase or (if so delegated, the Business
          Unit or Participating Company) may designate an Employee as eligible for an Award (“Eligible
          Employee”). Such Eligible Employee may receive an Award; provided that

                •    funding is established for a Performance Year pursuant to Section 4.1,

                •    the performance of the Eligible Employee satisfies applicable criteria set forth in
                     Section 4.3 for the Performance Year, as determined by JPMorgan Chase or its
                     delegate.

           Notwithstanding the above, an Award is only made to the Eligible Employee under this Plan if
           he/she is employed on the Payment Date specified by the JPMorgan Chase.
               Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 33 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                           INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                  RECEIVED NYSCEF: 04/26/2021




                                                                                                        4

           The amount and the form of any Award shall be determined in the sole and absolute discretion
           of JPMorgan Chase, including the requirement for the execution by such Eligible Employee of
           such agreements as JPMorgan Chase shall specify. No individual Awards under this Plan are
           guaranteed at any time during the Performance Year; provided that in the case of new hire and
           retention agreements, an Award specified therein may guaranteed as to amount but all other
           terms and conditions of this Plan shall apply.

                 4.3     Individual Performance Criteria. In determining whether an Award shall be
          made to an Eligible Employee, JPMorgan Chase (or if so delegated, each Business Unit or
          Participating Company) shall measure the performance of an Eligible Employee based its
          assessment of the contributions made to the employing Business Unit during the Performance
          Year using the subjective performance criteria so determined:

                •   Profitability -- Success in

                       o Financial performance as compared to budget, prior year or competitors,
                         including expense controls, net income and other financial measures.

                       o Improving the quality of earnings.

                       o Achieving expense reduction goals.

                       o Maintaining capital and leverage ratios in accordance with targeted levels.

                •   Investing for Growth-- Success in

                       o Executing investment plans.

                       o Achieving real revenue growth by market share gains and performance as
                         compared to competitors.

                       o Deepening relations with customers.

                       o Leveraging the JPMorgan Chase product platform.

                •   Executing Major Projects—Success in

                       o Reaching mission critical project milestones with respect to, and in
                         completing, major corporate and Business Unit projects.

                       o Mitigating operational risks associated with such projects.

                       o Insuring that clients (internal and external) consider the completion of the
                         project as a success.

                •   Managing People and Developing Talent---Success in

                       o Increasing diversity representation.

                       o Recruiting, developing and training top talent.
               Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 34 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                            INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                    RECEIVED NYSCEF: 04/26/2021




                                                                                                          5

                        o Developing a strong leadership culture.

                •   Operating with Integrity/Protecting the Franchise---Success in

                        o Living up to JPMorgan Chase’s Operating Principles, as well as compliance
                          with the Code of Conduct.

                        o Maintaining good standing with regulators and sustaining a company wide
                          culture of compliance with law and ethical standards.

                        o Avoiding reputational and litigation issues.

                        o Maintaining a strong control environment.

                        o Managing risk.

                •   Other criteria

                        o Generation of revenue from efforts of an Employee, including that derived
                          from management of a team.

                        o Performance of complex work assignments without supervision and level of
                          skill shown in such performance.

                        o Adherence to the work ethic of the Business Unit.

                        o Performance reviews exceeding expectations.

                        o Such other subjective performance-based criteria as JPMorgan Chase may
                          deem appropriate for the particular job function, so long as determined within
                          90 days after the start of the Performance Year.

         In evaluating the performance contribution of an Eligible Employee, those criteria that are not
         applicable to the job function or role of the Employee shall be disregarded and such
         determination shall be that solely of JPMorgan Chase. The determination of the applicable
         criteria and whether the Eligible Employee has satisfied such performance-based criteria
         sufficiently to be entitled to an Award shall also be in the sole discretion of the JPMorgan Chase
         (or if so delegated, the management of the Business Unit or the Participating Company). Such
         evaluations shall occur as of the end of the Performance Year. By way of further clarification,
         the determination that any subjective performance criteria have been met shall not made by the
         Eligible Employee or a family member of the Eligible Employee as defined in the final
         regulations promulgated under Section 409A.



                                                    SECTION 5

                                                     AWARDS

                5.1     Determination of Awards. As soon as reasonably practical following the end of
         the applicable Performance Year, and after having determined the contribution of, and
               Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 35 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                          INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                  RECEIVED NYSCEF: 04/26/2021




                                                                                                          6

         performance made by, an Eligible Employee, JPMorgan Chase (or if so delegated, the Business
         Unit or Participating Company) shall determine the amount of each individual Award.

                 5.2   Payment of Awards. (a) JPMorgan Chase shall specify a payment/distribution
         date of the Awards (“Payment Date”) in the calendar year following the end of the Performance
         Year (“Payment Date”); provided that no Award shall be made to an Eligible Employee unless
         employed on the Payment Date. Accordingly, an Eligible Employee has no interest in an Award
         until paid.

                   (b) Each individual Award shall specify the amount or percentage of the
           performance-based incentive compensation that shall be distributed in the form of cash, Stock-
           Based Awards or such other form as may be designated by JPMorgan Chase.
           Notwithstanding the foregoing, if the Award Agreement of a Participant who is not a United
           States citizen and who works outside of the United States so provides, a Participating Company
           may deliver property or make contributions to a trust in lieu of providing incentive
           compensation hereunder.

                (c)     If JPMorgan Chase so advises an Eligible Employee, the cash portion of any
         performance-based incentive compensation may be deferred pursuant to the terms of the 2005
         Deferred Compensation Program of JP Morgan Chase & Co. and Participating Companies, or
         any successor plan or any applicable deferral program available to Eligible Employees who are
         based in locations outside the United States.

                 (d)    The portion of any performance-based incentive compensation payable as a
         Stock-Based Award shall be granted pursuant to the terms of an approved equity compensation
         plan or arrangement as determined by JPMorgan Chase in its sole discretion.

                (e)     It is expressly intended that the Awards whether or not vested or immediately
         payable are designed to promote continued employment and future services from an Eligible
         Employee, as well as reward for performance.

                 (f)    All Awards will be reflected in Award Agreements signed by an authorized
         officer of JPMorgan Chase. No employee or officer of JPMorgan Chase is authorized to make
         oral promises or representations about Awards under this Plan.

                                                      SECTION 6

                                     TAXES AND OTHER WITHHOLDING

                Participating Companies shall have the right to (i) deduct from all amounts payable to
         any recipient of an Award (whether amounts are payable in cash), and each recipient shall make
         appropriate arrangements to pay the withholding amounts related to any taxes or other amounts
         required by law to be withheld, and (ii) offset any amounts otherwise payable hereunder by any
         amount the recipient owes a Participating Company, to the full extent permitted by law.

                                                      SECTION 7

                                           NON-TRANSFERABILITY
               Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 36 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                                INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                       RECEIVED NYSCEF: 04/26/2021




                                                                                                              7

                 No rights hereunder or Awards shall be assignable or transferable except as specified, and
         no right or interest in any Award shall be subject to any lien, obligation or liability of the Eligible
         Employee.

                                                         SECTION 8

                    NO RIGHT TO EMPLOYMENT/CONTINUED PLAN PARTICIPATION

                         No person shall have any claim or right to be granted an Award, and the grant of
         an Award shall not be construed as giving the Employee recipient the right to be retained in the
         employ of a Participating Company. In addition, no Award under the Plan made during or in
         respect of any Performance Year or other period shall confer on an Employee any right or
         entitlement to, nor shall any Award impose any obligation on a Participating Company to
         provide, the same or any similar Award in the future, and all Plan awards are made wholly at the
         sole and unrestricted discretion of JPMorgan Chase. Further, each Participating Company
         expressly reserves the right at any time to terminate an Employee or Eligible Employee
         employed by it or free from any liability or any claim under the Plan, except as provided herein
         or in any Award granted hereunder.

                                                             SECTION 9

                                       AMENDMENT AND TERMINATION

                 JPMorgan Chase may amend or terminate the Plan or any portion hereof at any time and
         in any manner; provided that the subjective individual performance criteria set forth in Section
         4.3 can only be amended prior to the expiration of the Performance Year to which such criteria
         pertain.

                                                        SECTION 10

                                                  STATUS OF PLAN

                 The Plan is intended to constitute an “unfunded” incentive compensation plan. With
         respect to any payments not yet made to a recipient of an Award by a Participating Company,
         nothing herein contained shall provide any such individual with any rights that are greater than
         those of a general, unsecured creditor of the Participating Company. No such individual shall at
         any time possess any interest whatsoever in the assets of the Participating Company. No
         payments under this Plan shall be taken into account as salary or other relevant compensation in
         determining an Employee’s benefits under any compensation, pension or welfare plan (unless the
         plan specifically permits the inclusion of such Award), program or arrangement maintained by
         the Participating Company. In addition, the terms of this document and any particular Award
         document granted to an Employee shall exclusively embody the complete terms of the Plan as
         applied to such an individual and shall supersede any other documents or representations that in
         any way relate to any Award.

                                                      SECTION 11

                                                         WAIVER
               Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 37 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                               INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 04/26/2021




                                                                                                             8

                 No failure on the part of the Participating Company to exercise, and no delay in
         exercising, any right or power under the Plan shall operate as a waiver of any such right or
         power; nor shall any single or partial exercise preclude any other or further exercise of a right or
         power or the exercise of any other right or power.



                                                        SECTION 12

                                                  SEVERABILITY

                 Each provision of the Plan will be interpreted in such manner as to be valid and effective
         but if any provision shall be ruled invalid or unenforceable in any jurisdiction by any court of
         competent jurisdiction, the invalidity or unenforceability of such provision in such jurisdiction
         shall not affect any of the remaining provisions of the Plan and the invalid term shall be deemed
         to be replaced in such jurisdiction by a valid term which most closely reflects the intent of the
         Plan.

                                                        SECTION 13

                                                   ASSIGNMENT

                 If JPMorgan Chase shall be merged into or consolidated with another entity, this Plan
         shall be binding upon the entity surviving such merger or resulting from such consolidation.
         JPMorgan Chase shall require any successor to all or substantially all of JPMorgan Chase’s
         equity or assets (whether by direct or indirect purchase, merger, consolidation or otherwise) to,
         either expressly or by operation of law, assume and agree to perform under this Plan as if no
         such succession had taken place, and all references to the “JPMorgan Chase” herein shall
         become references to such successor.

                                                        SECTION 14

                                                GOVERNING LAW

                 The validity, construction and effect of the Awards, the Plan and any rules and
         regulations relating to the Plan shall be determined in accordance with the laws of the State of
         New York, without regard to conflicts of laws principles.

                                                        SECTION 15

                                                 EFFECTIVE DATE

                The Plan shall be effective as of the Effective Date and shall continue until terminated by
         the JPMorgan Chase.
                Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 38 of 42




FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                           INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                    RECEIVED NYSCEF: 04/26/2021




                    EXHIBIT C
                 Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 39 of 42




FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                              INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                     RECEIVED NYSCEF: 04/26/2021




                     GREENBERG & KAPLAN, LLP
                       ATTORNEYS AT LAW



                                                                                    James S. Kaplan, Esq.
                                                                                    james@greenberg-kaplan.com
                                                                                    Direct: 646-383-3688

          BY EMAIL AND CERTIFIED MAIL


          Ms. Celia Cohen, Esq.
          JP Morgan Chase Bank, N.A.
          4 New York Plaza
          New York, NY 10004
                                                                                     January 16, 2021
                                                 Re: Alan Weintraub

          Dear Ms. Cohen:

          This firm now represents Alan Weintraub, a former employee of the JP MORGAN PRIVATE
          Bank (the “Bank”). As you may know, Mr. Weintraub is a 63 year-old lawyer who was
          employed as a senior Fiduciary Officer with the Bank for 14 years in the Bank’s estate settlement
          unit. He always received excellent performance reviews and was regularly given the maximum
          bonuses for employees at his level. He worked on the largest estates in which the Bank was
          named executor, and in 2019 his work generated in excess of $4 million in executor’s fees for his
          unit, far more than anyone else in his group. In or about June, 2019 he had applied to be the team
          lead of the New York Office, but was passed over in favor of a younger employee with
          considerably less experience by Adam Clark, his then manager.

          On November, 26 2019, Mr. Weintraub was, without warning, informed by the Bank that he was
          being placed on paid leave. On January 6, 2020, Mr. Weintraub was placed on indefinite unpaid
          leave. When he asked the Bank’s HR representative about his bonus, or whether he was eligible
          for severance, he was told this would be later determined, as would his right to vested stock
          options. In July 2020 he was told that the was being terminated and that there would be no bonus
          or severance, nor would the Bank provide him with his vested stock award. Since that time, Mr.
          Weintraub has been unable to find any comparable position and has effectively been unable to
          work at all. At this pint he is in an extremely compromised financial position.

          As we see it, the Bank’s treatment of a loyal longtime employee is outrageous. He is at least
          entitled to his 2019 bonus of approximately $65,000, his restricted stock of approximately
          $10,000 and severance of approximately $150,000.
                  Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 40 of 42




FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                               INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 04/26/2021




           While he would certainly like to settle this matter amicably without litigation, Mr. Weintraub
          has several causes of actions which he will have no choice but to pursue, including the
          following:

          1. LTIP-Stock Options

          The LTIP summary description clearly states that an employee is entitled to his shares once they
          vest if he is employed on such vesting date. Mr. Weintraub was clearly employed on the January
          13, 2020, the vesting date. Mr. Weintraub is entitled to the 58 JP Morgan shares that vested on
          that date. We demand immediate release of such shares. In fact, in a email sent by Manny Siaw
          of JP Morgan on January 14,2020 (Jen Smith was copied), Mr. Weintraub was told that these
          stock options would vest before December 31, 2020.

          2. 2019 Bonus

          Under New York case law, when an employee has worked for the entire year, he is entitled to his
          earned bonus even if he leaves before payment date. In this situation, Mr. Weintraub was still
          employed on payment date. Mr. Weintraub was hired in 2006 he was told by his Managing
          Director, Dan Scavone, that an annual bonus was part of his salary and, in fact, Mr. Weintraub
          received such bonus each year that he was employed at JP Morgan.

          In fact, in 2019, Mr. Weintraub was responsible for bringing in over $4,000,000 in executor
          commissions and worked on the biggest estates at JP Morgan. In each of his 14 years that he
          worked at the Bank, Mr. Weintraub usually received a rating of “exceed expectations” as his
          employee file will verify. We feel it is unjust that JP Morgan not pay him said bonus and
          amounts to unjust enrichment to the Bank.

          3. Severance

          After reviewing the Bank’s severance agreement, we do not see on what basis you are denying
          Mr. Weintraub his severance. He did not violate any Code of Conduct mandate in any way. His
          job was not replaced for over one year; in actuality, since JP Morgan was looking to fill an estate
          officer slot since 2018, his job was never replaced. Moreover, it is our understanding that a
          person in the Estate Settlement group who did violate the Code of Conduct was given severance
          and another person who violated the Code of Conduct was promoted. Why the disparate
          treatment?

          4. Age Discrimination

          Mr. Weintraub will be 64 years old in July. It seems very convenient that JP Morgan fired him at
          this time. He was never given a reason for his firing, so we can only assume that his age was a
          factor. Even when Mr. Weintraub was working at JP Morgan, he was passed over for the New
          York Team Lead, which was given to a woman who is not even 40, even though Mr. Weintraub
          had vastly more experience and was more qualified for the job. He is a lawyer in good standing
          in New York for almost 40 years, graduated in the top 5% of George Washington University
          Law School, has an LL.M. in Taxation from New York University Law School, was well liked
                  Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 41 of 42




FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                                              INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 04/26/2021




          and respected throughout the Bank and was in the Estate Settlement group for 14 years. The
          team lead went to a woman who is not a lawyer and was involved in estates for only 4-5 years.
          Why did this happen?

          In summary, we believe that Mr. Weintraub has several causes of action against the Bank. His
          firing has caused him to lose over $2,000,000 in potential earnings and benefits. To this day, he
          is generally unemployed, except for occasional work he does for this firm now and again. He
          would like to resolve all these matters and avoid a costly and lengthy litigation. I would
          appreciate it if you would call me at your convenience so we may discuss the foregoing.


                                                                              Sincerely,


                                                                              James S. Kaplan, Esq.
          cc: Alan Weintraub, Esq.
           Case 1:21-cv-04491-LGS Document 1-2 Filed 05/19/21 Page 42 of 42

FILED: NEW YORK COUNTY CLERK 04/26/2021 01:38 PM                   INDEX NO. 154006/2021
NYSCEF DOC. NO. 2                                            RECEIVED NYSCEF: 04/26/2021
